DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/9/21 has been entered.
Status of Claims
Pending: 
1, 3, 4
Withdrawn: 
3
Rejected:
1, 4
Amended: 
1
New: 
NONE
Independent:
1, 3


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al (US 8,833,431).
Xiao teaches an aluminum base composite with an aluminum parent phase, and carbon nano tube distributed, wherein said carbon nanotube is tubular (which qualifies as “stick” or “needle” shaped), and has a diameter 5-200 nm and length 0.1-100 µm (wherein 0.1µm =100nm), which overlaps the claimed ranges of aluminum carbide diameter and length. Additionally, the length/diameter ratio of Xiao broadly overlaps the claimed range (i.e. length=200 nm & diameter=100 nm, L/d=2, which falls within the claimed range of 1-30. Because Xiao teaches heating the aluminum alloy CNT material (column 4 lines 20-32), then substantially the same “carbon material is reacted with aluminum” is expected for the composite material of Xiao, as for the instant invention.
Concerning claim 1, which states “the carbon material consists of at least one kind selected from the group consisting of carbon nanotubes, carbon nanohorns, and carbon nanofibers”, Xiao teaches carbon nano tubes, which meets said limitation. The examiner points out that the preamble, which defines the claimed composite material including dispersive matter, has an open-type transitional phrase (“comprising”) and does not clearly exclude other 
Concerning amended claim 1, Xiao teaches forming a composite of CNT material in molten aluminum by heating and melting (column 4 lines 20-32), but does not specify “sintering to achieve the dispersion”. However, a particular degree of dispersion is not claimed, only that dispersion exists. Though the prior art of Xiao teaches a different does not specify the claimed process step of “sintering”, the product taught by Xiao still meets the limitations of the instant claim (dispersed matter in parent phase).
Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. Once a product appearing to be substantially identical is found and a 35 USC 102/103 rejection is made, the burden shifts to the applicant to show an unobvious difference. See MPEP 2113.

Because of the overlap in composition and aluminum carbide length, diameter, and ratio of L/d, it is held that Xiao has created a prima facie case of obviousness of the presently claimed invention.
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.

Concerning claim 4, Xiao teaches said aluminum alloy composite is suitable for various semiconductor applications (see column 1 line 11-column 2 line 12), and therefore is held to be suitable for “an electric conductor” as claimed. The examiner points out that a minimum 

Response to Arguments/Amendment
In the response filed on 6/9/21, applicant amended claim 1, and submitted various arguments traversing the rejections of record. The examiner agrees that no new matter has been added.
Applicant’s argument that the instant invention is allowable because the prior art does not specify the carbon material is reacted with aluminum has not been found persuasive. As stated above, because Xiao teaches heating and melting the aluminum alloy CNT material (column 4 lines 20-32), then substantially the same “carbon material is reacted with aluminum” is expected for the composite material of Xiao, as for the instant invention. 
Applicant argues that the instant invention is allowable because the prior art does not specify “sintering to achieve the dispersion”. However, a particular degree of dispersion is not claimed, only that dispersion exists. Though the prior art of Xiao teaches a different product by process, the product taught by Xiao still meets the limitations of the instant claim (dispersed matter in parent phase).
Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product (see MPEP 2112).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240.  The examiner can normally be reached on Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE WYSZOMIERSKI/             Primary Examiner, Art Unit 1733                                                                                                                                                                                                                                                                                                                                                                                                   

/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        7/13/21